Matter of Rakeem M. (Marissa M.) (2016 NY Slip Op 04130)





Matter of Rakeem M. (Marissa M.)


2016 NY Slip Op 04130


Decided on May 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2016

Tom, J.P., Mazzarelli, Andrias, Manzanet-Daniels, Gesmer, JJ.


1304

[*1]In re Rakeem M., and Others, Children Under the Age of Eighteen Years, etc.
andMarissa M., Respondent-Appellant, The Administration for Children's Services, Petitioner-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for respondent.
Carol L. Kahn, New York, for Rakeem M., child.
Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for Bles M., child.
Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for Raymond M., child.

Order of fact-finding, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about January 14, 2014, which, after a hearing, found that respondent neglected the subject children, unanimously affirmed, without costs.
Petitioner established by a preponderance of the evidence that the children's physical, mental or emotional condition had been impaired or was in imminent danger of becoming impaired as a result of respondent having her family live a transient, homeless lifestyle, sleeping in subways, 24-hour restaurants, or storage facilities (see Matter of Ronald Anthony G. [Sammantha J.], 83 AD3d 608 [1st Dept 2011]). Such an arrangement left the children without shelter and relegated them to eating junk food for their meals. Respondent's poor decision-making also led to the molestation of her daughter by a felon who also stayed in the storage facility. The Family Court properly declined to credit the mother's and daughter's recantation of the details of the abuse (see Matter of Martha Z., 288 AD2d 706, 707 [3d Dept 2001]).
Furthermore, by allowing her children to spend their days in the library with their computers, under the guise of "home-schooling," without approval from the Board of Education, [*2]respondent educationally neglected them, as this amounted to no
more than absenteeism from school (see Matter of Kaila A. [Reginald A.—Lovely A.], 95 AD3d 421 [1st Dept 2012]; Matter of Joyitha M. [Reshemi M.], 121 AD3d 900, 901 [2d Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2016
CLERK